Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of 6-8, 10, 16, 19 and 20 of U.S. Patent No. 10796731. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
	Claims 1-5 and 11-15 of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 6-8 and 10 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a method, comprising: receiving first signaling that indicates through a configuration register of a memory device that a host will keep power active at the memory device to support a present operating condition of the memory device and second signaling that indicates an amount of time until the memory device will cease receiving power from the host, the amount of time comprising an unlimited amount of time, a first amount of time that is less than the unlimited amount of time, a second amount of time that is less than the first amount of time, or a third amount of time that is less than the second amount of time; and continuing to operate the memory device in the present operating condition for the amount of time indicated by the second signaling, while the host waits for a communication from the memory device on an interface between the host and the memory device.
Claims 6-7, 9-10, 16-17 and 19-20 of the examined application are anticipated and the same scope of invention by claims 6-8, 10, 16, 19 and 20 of the reference such as an apparatus, comprising: an interface configured to: transmit first signaling that indicates through a configuration register of a memory device that the apparatus will keep power active at the memory device to support a present 
	Claim 8 of the examined application is also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the controller is configured to operate the apparatus in a different operating condition after the amount of time indicated by the second signaling while claim 6 of the reference discloses a controller configured to operate the apparatus in the present operating condition for an amount of time that is based at least in part on second signaling , however, claim 2 of the reference discloses the limitations of claim 8 of the examined application.
Claim 18 of the examined application is also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the second signaling includes signaling to increase a maximum current level provided to the memory device while claim 16 of the reference discloses provide power to the memory device based at least in part on the indication of the amount of time for which the memory device can continue to operate in the present operating condition, however, claim 12 of reference discloses the limitations of claim 18 of the examined application.
5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6-8, 11, 14, 16, 18 and 19 of U.S. Patent No. 10424347. Although the conflicting claims are not identical, they are not patentably distinct from each other 
	Claims 1-5 of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 6-8 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a method, comprising: receiving first signaling that indicates through a configuration register of a memory device that a host will keep power active at the memory device to support a present operating condition of the memory device and second signaling that indicates an amount of time until the memory device will cease receiving power from the host, the amount of time comprising an unlimited amount of time, a first amount of time that is less than the unlimited amount of time, a second amount of time that is less than the first amount of time, or a third amount of time that is less than the second amount of time; and continuing to operate the memory device in the present operating condition for the amount of time indicated by the second signaling, while the host waits for a communication from the memory device on an interface between the host and the memory device.
Claims 6-17 and 19-20 of the examined application are anticipated and the same scope of invention by claims 6-8, 11, 14, 16, 18 and 19 of the reference such as an apparatus, comprising: an interface configured to: transmit first signaling that indicates through a configuration register of a memory device that the apparatus will keep power active at the memory device to support a present operating condition of the memory device and second signaling that indicates an amount of time until the memory device will cease receiving power from the apparatus, the amount of time comprising an unlimited amount of time, a first amount of time that is less than the unlimited amount of time, a second amount of time that is less than the first amount of time, or a third amount of time that is less than the second amount of time; and monitor for a communication that indicates that the memory 
	Claim 18 of the examined application is also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the second signaling includes signaling to increase a maximum current level provided to the memory device while claim 16 of the reference discloses provide power to the memory device based at least in part on the indication of the amount of time for which the memory device can continue to operate in the present operating condition, however, claim 13 of reference discloses the limitations in claim 18 of the examined application.
6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 12-13, 15-17 of U.S. Patent No. 9607665. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
	Claims 1-5 and 11-15 of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 12-13 and 15-19 of the reference, respectively. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a method, comprising: 
The examined application claims 1, 6, 11 and 16 are also obvious over the reference claim 12 because the claim seems to differ from the reference in that the claimed invention of the examined application recites the first signaling that indicates through a configuration register of the memory device that the host will keep power active at the memory device, however, claimed the controller configured to receive a power from the host and determine power availability information for the memory. Therefore, one of ordinary skill in the art would have recognized there is means to give different signals for controlling at different times such as a configuration register, for example, column 6, lines 42-49 of the reference discloses this limitation of claim 1, 6, 11 and 16 of the examined application.
The examined application claims 1, 6, 11 and 16 are also obvious over the reference claim 12 because the claim seems to differ from the reference in that the claimed invention of the examined application recites while the host waits for a communication from the memory device on an interface between the host and the memory device, however, claimed the controller configured to receive a power from the host and determine power availability information for the memory. Therefore, one of ordinary skill in the art would have recognized there is means to couple between the host and the memory device such as the interface which is inherent in the system, for example, a block 106 of Fig. 1 of the reference discloses an interface of claim 1, 6, 11 and 16 of the examined application.
Claims 6-10, 16-17 and 19-20 of the examined application are anticipated and the same scope of invention by claims 12-13 and 15-19 of the reference such as an apparatus, comprising: an interface configured to: transmit first signaling that indicates through a configuration register of a memory device that the apparatus will keep power active at the memory device to support a present operating condition of the memory device and second signaling that indicates an amount of time until the memory 
Claim 18 of the examined application is also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the second signaling includes signaling to increase a maximum current level provided to the memory device while claim 12 of the reference discloses provide the power and the power availability information to the memory, however, claim 11 of reference discloses the limitations in claim 18 of the examined application.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/HOAI V HO/Primary Examiner, Art Unit 2827